SANBORN, District Judge.
Bill for infringement of patent No. 639,223, to John F. Gail, dated December 19, 1899, and assigned to complainant. Since this patent was held narrowly valid in Simmons Mfg. Co. v. Southern Spring Bed Co. (C. C.) 131 Fed. 278, affirmed 140 Fed. 606, 72 C. C. A. 174, it has been found (in this case) that an additional defense exists in the shape of the Tinkham patent application. Mr. Gail testifies that Tinkham approached one step nearer to the patent construction than any of the other inventors.
Gail’s device is a most worthy one. It combines just the elements essential and desirable in a spring bed. I have no doubt that it required much study and experiment to produce so neat and attractive *69and practical a structure. I should much prefer to sustain the patent, which has only a short time to run, if it were fairly possible to do so, |>ut cannot find any invention in it, in view of what went before.
Bill dismissed for want of equity.